ADVISORY ACTION

Response to Arguments
Please note that the proposed amendment filed under AFCP 2.0 changes the scope of the claims and require further search and consideration, but appears that the rejection of record still applies to the amended claims.
Applicant's arguments filed 3-12-2021 have been fully considered but they are not persuasive. 
As to the arguments directed to “higher level signaling” are moot since the claim language never exclude higher level signaling, it is only required to broadcast the message. 
Regarding the argument “Stern-Berkowitz only describes transmitting indications of CE levels via broadcast signaling, and not "a system information block" that includes "a paging mechanism indication," as recited in amended independent claim 1”; the examiner’s position is that appears that applicant have a very specific interpretation of the limitation “a paging mechanism indication”; however, any information which implicitly or explicitly indicate paging will read in the claim limitation. In the instant case Stern-Berkowitz recites: 
[0408] A CE level that may be determined and/or used by the WTRU (e.g., for at least one or more aspects of paging reception) may be (or may be based on) a CE level that may be indicated from broadcast signaling and/or a broadcasting channel, e.g., SIB, MTC-SIB, LC-SIB, MIB, and/or PBCH.  For example, the CE level that may be determined and/or used by the WTRU may be (or may be based on) a paging CE level (e.g., a CE level for paging) that may, for example, be indicated from broadcast signaling and/or a broadcasting channel, e.g., SIB, MTC-SIB, LC-SIB, MIB, and/or PBCH.  The broadcast CE level may be used (e.g., for paging) for and/or by some or all WTRUs.  For example, the broadcast CE 


Put another way, Stern-Berkowitz mentions a system information block as a possible option for indicating a CE level, which is one or more aspects of paging reception. Thereby, Stern-Berkowitz describe that said system information block may include "a paging mechanism indication identifying one or more paging mechanisms supported by a network," land "a set of values corresponding to different ones of the one or more paging mechanisms supported by the network," as recited in amended independent claim 1. Therefore, Stern-Berkowitz does teach "broadcasting, within a system information block message, a paging mechanism indication identifying one or more paging mechanisms supported by a network," as recited in amended independent claim 1.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record should stands.

/MARCOS L TORRES/Primary Examiner, Art Unit 2647